Exhibit 10.11

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

Cash Compensation

The non-employee directors of Kadant Inc. (the “company”) are paid the following
cash meeting and retainer fees for serving on its board of directors:

 

  •  

An annual retainer fee of $18,000, payable in monthly installments of $1,500
each.

 

  •  

A meeting fee of $1,500 for attending regular meetings of the board of directors
in person and $750 for participating in meetings held by telephone in which
substantive action is taken or that last more than one hour.

 

  •  

A meeting fee of $500 for attending regularly scheduled committee meetings of
the board of directors in person and $250 for participating in committee
meetings held by telephone in which substantive action is taken or that last
more than one hour.

 

  •  

An annual retainer for chairmen of the following committees: audit committee -
$3,000; compensation committee - $2,000; nominating and corporate governance
committee - $1,000.

 

  •  

Reimbursement of out-of pocket expenses incurred in attending or participating
in meetings of the board of directors or its committees.

Restricted Stock

Prior to 2008, non-employee directors of the company also received an award of
15,000 restricted shares of common stock annually pursuant to an award made in
the first quarter of the fiscal year. Beginning in 2008, this award was
structured as an award of restricted stock units (RSUs). The restricted shares
(or RSUs) vest as follows: installments of 1,250 restricted shares (or RSUs)
each vest on the last day of each of the company’s fiscal quarters during the
year and the remaining 10,000 restricted shares (or RSUs) vest only in the event
that a change-in-control of the company occurs or is approved during the period
beginning on the first day of the second quarter of the current fiscal year and
ending on the last day of the first quarter of the following fiscal year. The
restricted shares (or RSUs) are forfeited if the individual is no longer a
member of the board of directors on the vesting dates. The vesting on all of the
restricted shares (or RSUs) accelerate in the event of a change-in-control of
the company. All awards are made under the company’s shareholder-approved equity
incentive plans. The terms and conditions governing these awards are stated in
the form of restricted stock agreement for non-employee directors and form of
restricted stock unit award agreement for non-employee directors filed as
exhibits to the company’s annual report on Form 10-K.

Stock Options

Stock options may be granted periodically to non-employee directors under the
company’s shareholder-approved equity incentive plans. The size and the terms of
any grant are determined by the compensation committee of the board of
directors. In all



--------------------------------------------------------------------------------

cases, the exercise price of the option is determined at fair market value on
the date of grant. Generally, options are exercisable and vest in three annual
installments on the first three anniversaries of the date of grant, and the
option expires seven years from the date of grant.